Filed Pursuant to Rule 424(b)(5) Registration No. 333-171957 PROSPECTUS SUPPLEMENT (To Prospectus dated March 21, 2011) ZBB ENERGY CORPORATION 1,425,000 Shares of Common Stock We are offering 1,425,000 shares of our common stock, par value $.01 per share, to certain investors pursuant to this prospectus supplement and accompanying prospectus.The purchase price of each share is $0.7101. Our common stock is traded on the NYSE Amex under the symbol “ZBB.”As of December 14, 2011, the aggregate market value of our outstanding common stock held by non-affiliates was $26,158,938 based on 34,031,135 shares of outstanding common stock, of which 30,775,221 shares are held by non-affiliates, and a per share price of $0.85 based on the closing sale price of our common stock as quoted on the NYSE Amex on November 10, 2011.Following this offering, we have sold securities with an aggregate market value of $4,781,961 pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus and all information incorporated by reference therein.These documents contain information you should consider when making your investment decision. Investing in these securities involves significant risks.Please read “Risk Factors” on page S-3 and in the documents incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is December 14, 2011. MDB Capital Group, LLC TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 THE OFFERING S-2 RISK FACTORS S-3 USE OF PROCEEDS S-3 DILUTION S-3 DESCRIPTION OF SECURITIES WE ARE OFFERING S-4 PLAN OF DISTRIBUTION S-4 PRIVATE PLACEMENT TRANSACTION S-5 LEGAL MATTERS
